a
Y

Case 1:19-mj-00711-SJB Document1 Filed 08/07/19 Page 1 of 3 PagelD #: 1

AB:ADG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

~ eee LLL LLL x

UNITED STATES OF AMERICA PRE-ARRAIGNMENT
COMPLAINT

~ against -

(T. 21, U.S.C., §§ 952(a), 960(a)(1) and

WILLISZA DOUGLAS, 960(b)(2)(B)(ii))

Defendant. No. 19-MJ-711
eee eee LL LLL X

EASTERN DISTRICT OF NEW YORK, SS:

ROBERT D. DUNN, being duly sworn, deposes and states that he is a Special
Agent with the U.S. Homeland Security, Homeland Security Investigations (“HSI”), duly
appointed according to law and acting as such.

On or about August 6, 2019, within the Eastern District of New York and
elsewhere, the defendant WILLISZA DOUGLAS did knowingly and intentionally import
controlled substances into the United States from a place outside thereof, which offense
involved substances containing cocaine, a Schedule II controlled substance.

(Title 21, United States Code, Sections 952(a), 960(a)(1) and 960(b)(2)(B)(ii))

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

I Because the purpose of this complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:19-mj-00711-SJB Document 1 Filed 08/07/19 Page 2 of 3 PagelD #: 2

1. On or about August 6, 2019, the defendant WILLISZA DOUGLAS
arrived at John F, Kennedy International Airport in Queens, New York, (“JFK Airport”)
aboard Caribbean Airlines flight number BW 526 from Georgetown, Guyana.

2. Upon her arrival, the defendant WILLISZA DOUGLAS was selected
for an enforcement examination by United States Customs and Border Protection (“CBP”)
officers. DOUGLAS presented one hard side purple carry-on bag and a brown purse. A
CBP officer conducted a search of the carry-on bag, which was negative.

3, During the baggage examination, the defendant WILLISZA
DOUGLAS made inconsistent statements. Specifically, she first stated that she was visiting
her sister, but later stated that she was coming for a family reunion. DOUGLAS appeared
nervous. Among other physical indicators, she was not making eye contact and fidgeted.
CBP officers conducted a pat down and felt a hard object in the groin area. DOUGLAS first
denied knowing what the object was, but later admitted that it was narcotics, although she
claimed not to know what type of narcotics.

4. The defendant WILLISZA DOUGLAS was presented with an x-ray
consent form. DOUGLAS indicated that she understood and signed the form. DOUGLAS
further admitted that she had inserted pellets into her rectum. DOUGLAS voluntarily
removed the vaginal insert under the supervision of a doctor at the doctor’s request for a
urine test for pregnancy prior to the X-ray. The vaginal insert contained a total of 46 pellets.
One of the pellets was probed and found to contain a substance that field-tested positive for
cocaine.

5. As of the date and time of the filing of this complaint, the defendant

WILLISZA DOUGLAS has passed approximately 18 pellets of those that remain secreted

2
Case 1:19-mj-00711-SJB Document1 Filed 08/07/19 Page 3 of 3 PagelD #: 3

inside her body. One of the pellets was probed and found to contain a substance that field-
tested positive for cocaine.

6. The defendant WILLISZA DOUGLAS will be detained at the JFK
Airport medical facility until such time as she has passed all the pellets contained within her
intestinal tract.

WHEREFORE, your deponent respectfully requests that the defendant

WILLISZA DOUGLAS be dealt with according to law.

Bax
ROBERT D. DUNN

Agent
Homeland Security Investigations

Sworn to before me this
7th day of August, 2019

a

THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
